Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 28, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

  156317                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  SUZANNE RUBBA and DANIEL                                                                                 Kurtis T. Wilder
  LeBLANC, Personal Representatives for                                                              Elizabeth T. Clement,
  the Estate of PATRICIA E. LeBLANC,                                                                                  Justices
                 Plaintiffs-Appellants,
  v                                                                 SC: 156317
                                                                    COA: 330330
                                                                    Macomb CC: 2013-002255-NH
  EUGENE J. AGNONE, M.D., and MICHIGAN
  CANCER SPECIALISTS, PLC,
             Defendants-Appellees,
  and
  CHAKRPANI RANGANATHAN, M.D.,
  MICHAEL F. ROMANELLI, M.D., MACOMB
  NEUROLOGY ASSOCIATES, PC, and
  WOODS CARDIOVASCULAR INTERNAL
  MEDICINE ASSOCIATES, PC,
             Defendants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the July 6, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        BERNSTEIN, J., would grant leave to appeal.

          VIVIANO, J., did not participate due to a familial relationship with the presiding
  circuit court judge in this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 28, 2018
           d0321
                                                                               Clerk